DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 11 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy Chowdhury et al. (US 20200134372 A1; “Roy Chowdhury”).
Regarding claim 1, Roy Chowdhury teaches a semi-automatic three-dimensional (3D) light detection and ranging (LIDAR) point cloud data annotation system, the annotation system comprising: a LIDAR system configured to emit laser light pulses and capture reflected laser light pulses from a vehicle collectively forming 3D LIDAR point cloud date surrounding the vehicle (Roy Chowdhury Abstract and [0001] describes the vehicular application of the LIDAR system); and a control system configured to: receive the 3D LIDAR point cloud data (Roy Chowdhury Fig. 1; lidar point cloud 12 is received; (0026); filter the 3D LIDAR point cloud data to remove data points that are not indicative of objects to obtain filtered 3D LIDAR point cloud data (Roy Chowdhury Fig. 1; ground plane removal 14; [O026)); normalize the filtered 3D LIDAR point cloud data relative to the vehicle to obtain normalized 3D LIDAR point cloud data (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes the normalization needed to convert the received data into xyz coordinates ); quantize the normalized 3D LIDAR point cloud data by dividing it into a set of 3D voxels (Roy Chowdhury [0030] describes ESF based technique in which the point cloud data is divided into groups or related (e.g., nearby) data points); project the set of 3D voxels to a two-dimensional (2D) birdview (Roy Chowdhury Fig. 10: lidar point cloud 34 is transformed into BEV image 36; (0041); identify a possible object by applying clustering to the 2D birdview projection (Roy Chowdhury Fig. 11) BEV image 36 is segmented i.e. applied clustering; (0041); obtain an annotated 2D birdview projection including annotations by a human annotator via the control system regarding whether the bounding box corresponds to a confirmed object and a type of the
confirmed object (Roy Chowdhury [0034] describes the usage of minimally-supervised annotations, i.e. human annotator, for the data used for the object classifier); and convert the annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data (Ray Chowdhury Fig. 12; BEV image 36 is transformed back info lidar point cloud 34).
	Regarding claim 4, Roy Chowdhury teaches all the limitations of claim 1 as
stated above. Further, Roy Chowdhury teaches: wherein the control system is configured to convert the annotated 2D birdview projection to the annotated 3D LIDAR point cloud data by vertically moving the bounding box to identity a top and a bottom of the confirmed object
(Roy Chowdhury Fig. 12: BEV image 36 is transformed back into lidar point cloud 34).
	Regarding claim 5, Roy Chowdhury teaches all the limitations of claim 1 as
stated above. Further, Roy Chowdhury teaches: wherein the control system is configured to filter the 3D LIDAR point cloud to remove road lane lines (Roy Chowdhury Fig. 1) ground plane removal 14; [0026]).
	Regarding claim 6, Roy Chowdhury teaches all the limitations of claim 1 as
stated above. Further, Roy Chowdhury teaches: wherein the control system is configured to normalize the filtered 3D LIDAR point cloud data based on a configuration of the LIDAR system relative to the vehicle (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes the normalization needed to convert the received data into XYZ coordinates).
	Regarding claim 7, Roy Chowdhury teaches all the limitations of claim 1 as
stated above. Further, Roy Chowdhury teaches: wherein the control system is configured to perform the clustering by applying connected component labeling to the 2D birdview projection to identify the possible object (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. clustering/connected component labeling; (0047).
	Regarding claim 8, Roy Chowdhury teaches all the limitations of claim 1 as
stated above. Further, Roy Chowdhury teaches: wherein the control system is further configured to output the annotated 3D LIDAR point cloud data to a separate training system (Roy Chowdhury [0037] describes outputting the annotated 3D LIDAR point cloud data to an object classifier i.e. separate training system).
	Regarding claim 9, Roy Chowdhury teaches all the limitations of claim 8 as
stated above. Further, Roy Chowdhury teaches: wherein receipt of the annotated 3D LIDAR point cloud data causes the training system to train an object detection model and output the trained object detection model to the vehicle for use by is advanced driver assistance system
(ADAS) to perform object detection (Roy Chowdhury Abstract and [0001] teaches that the vehicular LIDAR system can be used for training driver assistance systems).
Regarding claim 11, Row Chowdhury teaches a semi-automatic three-dimensional (3D) light defection and ranging (LIDAR) point cloud data annotation system, the method comprising: receiving, by an annotation system and from a LIDAR system, the 3D LIDAR point cloud data obtained by emitting laser light pulses and capturing reflected laser light pulses (Roy Chowdhury Fig. 1; lidar point cloud 12 is received from the emission of laser and capturing of reflected pulses; [0026] ); filtering, by the annotation system, the 3D LIDAR point cloud data to remove data points that are not indicative of objects to obtain filtered 3D LIDAR point cloud data (Roy Chowdhury Fig. 1: ground plane removal 14; [0026]; normalizing, by the annotation system, the filtered 3D LIDAR point cloud data relative to the vehicle to obtain normalized 3D LIDAR point cloud data (Roy Chowdhury [0020] describes correcting angular orientation with respect to the vehicle and (0029) describes the normalization needed to convert the received data into xyz coordinates}; quantizing, by the annotation system, the normalized 3D LIDAR point cloud data by dividing it into a set of 3D voxels (Roy Chowdhury [0030] describes ESF based technique in which the point cloud data is divided into groups or related (e.i., nearby) data points); projecting, by the annotation system, the set of 3D voxels to a two-dimensional (2D) birdview (Roy Chowdhury Fig. 10; lidar point cloud 34 is transformed into BEV image 36; (0047); identifying, by the annotation system, a possible object by applying clustering to the 2D birdview projection (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. applied clustering; (0041); obtaining, by the annotation system, an annotated 2D birdview projection including annotations by a human annotator via the control system regarding whether the bounding box corresponds to a confirmed object and a type of the confirmed object (Roy Chowdhury [0034] describes the usage of minimally-supervised annotations, i.e. human annotator, for the data used for the object classifier); and converting by the annotation system, the annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).
Regarding claim 14, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches: wherein converting the annotated 2D birdview projection to the annotated 3D LIDAR point cloud data comprises vertically moving the bounding box to identify a top and a bottom of the confirmed object (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).
Regarding claim 15, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches: wherein filtering the 3D LIDAR point cloud data comprises removing road lane lines (Roy Chowdhury Fig. 1; ground plane removal 14; [0026]).
Regarding claim 16, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches: wherein normalizing the filtered 3D LIDAR point cloud data is based on a configuration of the LIDAR system relative to the vehicle (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes
the normalization needed to convert the received data into XYZ coordinates).
	Regarding claim 17, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches: wherein the clustering comprises applying connected component labeling to the 2D birdview projection to identify the possible object (Roy Chowdhury Fig. 11) BEV image 36 is segmented i.e. clustering/connected component labeling; [0041] ).
	Regarding claim 18, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches: further comprising outputting, from the annotation system and to a separate training system, the annotated 3D LIDAR point cloud data (Roy
Chowdhury [0031] describes outputting the annotated 3D LIDAR point cloud data to an
object classifier i.e. separate training system).
	Regarding claim 19, Roy Chowdhury teaches all the limitations of claim 18 as stated above. Further, Roy Chowdhury teaches: wherein receipt of the annotated 3D LIDAR point cloud data causes the training system to train an object detection model and output the trained object detection model to the vehicle for use by is advanced driver assistance system (ADAS) to perform object detection (Roy Chowdhury Abstract and [0001] teaches that the vehicular LIDAR system can be used for training driver assistance systems).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al (2020/0134372) in view of Rosman et al (20200086863).
Regarding claims 10 and 20, Roy Chowdhury teaches all the limitations of claims 9 and 18 as stated in the 35 USC 102 rejection above.
Roy Chowdhury does not teach: wherein the object detection model is a deep neural network (ONN}.
However, in the same field of endeavor, Rosman et al teach a vehicular agent tracking system that uses deep neural networks (See Rosman et al [0071]). Since Roy Chowdhury teaches the usage of machine learning, a subset of deep neural networks, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, to use Rosman et al deep neural network for Roy Chowdhury’s object detection model. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable result.
Allowable Subject Matter
Claims 2, 3, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
	Applicant argues:
	Independent claim 1 provides for, in part, a “semi-automatic three-dimensional
(3D) light detection and ranging (LIDAR) point cloud data annotation system” comprising
“a control system configured to ... project [processed 3D LIDAR point cloud data] to a
two-dimensional (2D) birdview,” “identify a possible object by applying clustering to the
2D birdview projection,” obtain an annotated 2D birdview projection including annotations
by a human annotator via the control system regarding whether the bounding box
corresponds to a confirmed object and a type of the confirmed object,” and “convert the
annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data.”
Independent claim 11 is directed to a method that recites features that are substantially
similar to those of independent claim 1.
	Examiner’s response:
	A semi-automatic three-dimensional (3D) light detection and ranging (LIDAR) point cloud annotation system is taught by the abstract of Chowdhury et al, which states:
	“…The present invention relates to methods and systems for generating annotated data for training vehicular driver assist (DA) and autonomous driving (AD) active safety (AS) functionalities and the like. More specifically, the present invention relates to methods and systems for the fast estimation of three-dimensional (3-D) bounding boxes and drivable surfaces using LIDAR point clouds and the like. These methods and systems provide fast and accurate annotation cluster pre-proposals on a minimally-supervised or unsupervised basis, segment drivable surfaces/ground planes in a bird's-eye-view (BEV) construct, and provide fast and accurate annotation cluster pre-proposal labels based on the feature-based detection of similar objects in already-annotated frames. The methods and systems minimize the expertise, time, and expense associated with the manual annotation of LIDAR point clouds and the like in the generation of annotated data for training machine learning (ML) algorithms and the like…”
	With regard to “a control system configured to ... project [processed 3D LIDAR point cloud data] to a two-dimensional (2D) birdview,” it is noted that the abstract teaches generation of annotation cluster pre-proposals wherein paragraph [0025] of Chowdhury et al states, “…These methods and systems provide fast and accurate annotation cluster pre-proposals on a minimally-supervised or unsupervised basis, segment drivable surfaces/ground planes in a 2-D BEV construct [ emphasis added ], and provide fast and accurate annotation cluster pre-proposal labels based on the feature-based detection of similar objects in already-annotated frames…”
	Regarding “identify a possible object by applying clustering to the
2D birdview projection,” paragraph [0025] states, “…provide fast and accurate annotation cluster pre-proposal labels based on the feature-based detection of similar objects…”
	Regarding “obtain an annotated 2D birdview projection including annotations
by a human annotator via the control system regarding whether the bounding box
corresponds to a confirmed object and a type of the confirmed object,” it is noted that paragraph [0025] teaches that the annotation cluster pre-proposals are a 2D BEV construct wherein paragraph [0007] states, “…The method further includes providing the three-dimensional bounding box disposed around each of the one or more object clusters representing the one or more objects to an annotator as an annotation pre-proposal that can be modified by the annotator…”.  
	Regarding “convert the annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data.” It is noted that paragraph [0006] states, “…Automated pre-proposals are generated for drivable surfaces/ground planes in a 2-D BEV construct, which can then be projected back to the associated 3-D LIDAR point clouds, again enabling fast annotations…”
	Applicant argues:
	 This is a very different process than what is claimed, however, and specifically fails to disclose the claimed (i) 3D-to-2D conversion, followed by (ii) 2D manual annotation by a human, and finally (iii) 2D-to-3D conversion to obtain annotated 3D LIDAR point cloud data for training of machine learning systems/models.
	Examiner’s response:
	This subject matter is taught by the cited text from the abstract, paragraph [0025], paragraph [0007] and [0006] of Chowdhury et al, as set forth above.
	Applicant argues:
In fact, the only discussion of 3D-to-2D conversion in the Chowdhury reference is with respect to segmenting drivable surfaces/ground planes (Chowdhury at [0031]), but not for object detection/labeling as claimed. The claimed process provides for faster/easier manual annotation by a human (accept, modify, reject) via a 2D birdview image (Application at [0017]). \In contrast, the Chowdhury reference still requires the human to perform manual annotation based on suggested 3D bounding boxes.
Examiner’s response:
3D to 2D conversion is taught by paragraph [0006] of Chowdhury et al and paragraph [0007] teaches that the annotation pre-proposal can be modified by the annotator – object detection/labelling being similar is scope to annotation.
Also, faster/easier annotation is discussed in paragraph [0001] of Chowdhury et al, which states, “…The methods and systems minimize the expertise, time, and expense associated with the manual annotation of LIDAR point clouds and the like in the generation of annotated data for training machine learning (ML) algorithms and the like…”
			            CONCLUSION
It is the Examiner’s position that the rejection of claims 1, 4-9, 11, and 14-19 under 35 U.S.C. § 102(a)(2) as anticipated by US Pub. No. 2020/0134372 (“Chowdhury”) is valid and, as such, the rejection set forth in the Office Action of 3/11/2022 is maintained.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the response, filed 6/2/2022, with respect to the rejection of claims 2, 3, 12 and 13 under 35 U.S.C. § 103 as being unpatentable over Chowdhury in view of US Pub. No. 2020/0086863 (“Rosman”) have been fully considered and are persuasive.  The rejection of claims 2, 3, 12 and 13 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645